IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

JULIA LAUER,
Plaintiff,
Case No. 2:18-cvy-343
v. JUDGE SARGUS, JR.
MAGISTRATE JUDGE JOLSON
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

ORDER

On February 5, 2019 the Magistrate Judge issued a Report and Recommendation

concluding that the decision of the Commissioner of Social Security denying Julia Lauer’s claim

for either disability insurance benefits or supplemental security income should be denied. (ECF

No 13.) Thereafter, Lauer filed an objection to the Report and Recommendation, which is now

before the Court.

This Court has carefully reviewed the objections, together with the report and

recommendation. The Court finds the Report and Recommendation is correct in all respects, The

objections ae OVERRULED. The decision of the Commissioner is AFFIRMED.

IT IS SO ORDERED.

9~ \4-2.019

 

 

DATE ED A SARGUS, JR.

UNITED SFATES DISTRICT JUDGE
